Citation Nr: 0713376	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-37 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for positional vertigo, 
to include as secondary to service-connected bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse






ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to 
July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  In a 
January 2004 rating decision, the RO, in pertinent part, 
denied service connection for vertigo and in a rating 
decision dated in February 2006 denied service connection for 
PTSD.  The veteran's disagreement with those decisions led to 
this appeal.  In January, 2007, the veteran and his wife 
testified from the RO at a videoconference hearing before the 
undersigned Veterans Law Judge sitting in Washington, DC.  

The issue of entitlement to service connection for positional 
vertigo, to include as secondary to bilateral hearing loss, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

There is credible evidence corroborating at least one of the 
veterans's claimed in-service stressors, supporting a current 
diagnosis of PTSD.  




CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (in pertinent part 
now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2006); see 38 C.F.R. § 3.159 (2006)) eliminated 
the requirement of a well-grounded claim and enhanced the 
notice and assistance to be afforded to claimants in 
substantiating their claims.  The Board has considered 
whether further development and notice is required under the 
VCAA.  The Board concludes that no useful purpose would be 
served by such action, and there is no harm to the veteran as 
this decision is wholly favorable to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Analysis

The veteran contends that his PTSD is related to stressful 
experiences while he was with a tank unit in Vietnam; he 
reports that his duties variously included being a driver, 
gunner, loader, and sometimes tank commander.  He reports 
that only days after he arrived in country at Camp Enari, his 
tent was hit by mortar rockets and the blast tore tents and 
many were wounded.  He states that the tanks in which he 
served were used to escort truck convoys and were often 
ambushed or received sniper and mortar attacks; he states he 
was subject to such attacks and also saw tanks blown up as a 
result of riding over land mines.  He recalls one occasion, 
which he thinks was near the end of January 1968 on 
Highway 19, when a fellow member of his tank crew was killed 
in action.  

The veteran's service personnel records show that he served 
in Vietnam from December 1967 through November 1968 and was 
an armor intelligence specialist with service as an armored 
vehicle driver.  He was assigned to Headquarters Company, 1st 
Battalion, 69th Armor Regiment, 4th Infantry Division from 
December 1967 through January 1968 and was assigned to 
Company D of the same organization, 1st Bn, 69th Armor, during 
the remainder of his tour in Vietnam.  

The U.S. Armed Service Center for Unit Records Research 
(CURR) (now U.S. Army and Joint Services Records Research 
Center (JSRRC)) was unable to confirm the death of the 
serviceman named by the veteran but did refer to reports of a 
grenade explosion in mid-December 1967 that resulted in five 
casualties belonging to elements of the 1st Bn, 69th Armor.  
Further, the veteran submitted a copy of an article by 
Lieutenant Colonel Jim Walker (Retired) titled "Vietnam: 
Tanker's War?" and published in the May-June 1997 issue of 
ARMOR Magazine.  In that article, LtCol Walker describes the 
activities of the veteran's battalion stating one of the 
primary missions was keeping overland routes open including 
escorting convoys.  He stated that that its primary mission 
from late 1967 through its departure from Vietnam in June 
1970 was keeping overland routes open including Highway 14 
from Ban Me Thout to Dak To and Highway 19 from Qui Nhon to 
Duc Co and the Cambodian border.  He stated that more than 55 
convoys per day traveled Highway 19 and that at least one of 
these would be attacked in some manner daily, usually 
ambushes, mortar attacks, and mining, and that a similar 
number of vehicles followed the equally nasty Highway 14S 
following its reopening by the 1st Bn/69th Armor in late 1967.  

Service medical records do not include any complaints of or 
treatment for a psychiatric disorder.  Post-service treatment 
records do show VA treatment for PTSD starting 2004 and 
diagnosis of the disorder by VA health care professionals, 
including a psychiatrist, based on in-service events as 
outlined above.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The 
diagnosis of a mental disorder must conform to the DSM-IV and 
be supported by the findings of a medical examiner.  See 
38 C.F.R. § 4.125(a).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

When considering the evidence as outlined above, the Board 
finds that the veteran did not engage in combat with the 
enemy, but he participated in combat operations and was 
exposed to stressful events.  Although it has not been 
possible to verify the death of the serviceman named by the 
veteran, the service department documented casualties from a 
grenade explosion as well as sniper fire involving the 1st 
Bn, 69th Armor in December 1967, and LtCol Walker, who 
authored the magazine article and was the Executive Officer 
for Company A of the 1st Bn, 69th Armor in Vietnam coincident 
with the veteran's service there, confirmed that the tank 
units escorted convoys and were regularly exposed to ambushes 
as described by the veteran.  

The Board recognizes that the evidence obtained from CURR and 
from LtCol Walker's article does not provide specific 
corroboration that the veteran himself was subjected to enemy 
attacks, nor does it demonstrate that the veteran himself 
actually engaged in combat with the enemy.  In this regard, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that by requiring 
corroboration of every detail, including the veteran's 
personal participation, VA defined "corroboration" far too 
narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  In 
Suozzi, the Court found that a radio log, which showed the 
veteran's company had come under attack, was new and material 
evidence to warrant reopening a PTSD claim, despite the fact 
that the radio log did not identify the veteran's 
participation.  The Court further stressed that the evidence 
favorably corroborated the veteran's alleged in-service 
stressor.  Id.  

The Court reaffirmed its holding in Suozzi, when, in 2002, it 
stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  Penetcost v. Principi, 16 Vet. 
App. 124 (2002).  The Court pointed out that, although the 
unit records did not specifically identify the veteran as 
being present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred suggested that he was in fact exposed to the 
attacks.  The Court underscored that it had made clear in 
Suozzi that corroboration of every detail of a claimed 
stressor is not required and that the veteran's presence with 
his unit at the time the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that the veteran alleged occurred did, in 
fact, occur.  Id. at 128-29.  

In this case, the evidence of record shows that VA examiners 
have diagnosed the veteran as having PTSD due to in-service 
stressors, including hostile fire.  Further, in light of the 
Court's decisions in Pentecost and Suozzi, and with 
resolution of all reasonable doubt in favor of the veteran, 
the Board finds that the record contains credible supporting 
evidence that at least one of the veteran's reported in-
service stressors actually occurred.  In light of the 
foregoing, and in the absence of any contradictory medical 
evidence, the Board finds that the veteran's PTSD is result 
of experiences during active service and concludes that that 
the criteria for establishing service connection for PTSD 
have been met.  


ORDER

Service connection for PTSD is granted.  


REMAND

The remaining issue on appeal is entitlement to service 
connection for positional vertigo, to include as secondary to 
service-connected bilateral hearing loss.  At his 
videoconference hearing in January 2007, the veteran 
testified that about three or four months after he was in 
Vietnam he started experiencing a ringing noise or sensation 
along with some dizziness and balance problems.  This was 
after he hit his head on the inside of his tank after being 
startled by unexpected artillery fire from nearby big guns.  
He testified that he did not go to sick call at that time but 
that he did have a series of colds, flu-like symptoms, sinus 
pressure, and earaches in service for which he sometimes 
sought treatment.  The veteran's wife testified that she met 
the veteran in 1993 and that ever since she had known him she 
had noticed he had balance problems.  

In conjunction with the vertigo claim, the veteran underwent 
an examination for ear diseases and an audiology examination 
on the same date in August 2006.  In her report, the 
audiologist stated that she could not resolve the issue of 
whether the veteran's current positional vertigo was directly 
linked to his service-connected hearing loss without resort 
to mere speculation.  The VA physician who conducted the ear 
disease examination stated that his diagnosis was 
sensorineural hearing loss, tinnitus, and disequilibrium.  
The physician stated that after he dictated an addendum on 
the results of testing including, audiogram, tympanometry, 
auditory brain-stem response, and electronystagmography, he 
would give his opinion about the relationship of the 
veteran's vertigo to his hearing loss.  On review of the 
record, the Board does not find an addendum report or opinion 
from the physician who conducted the August 2006 VA ear 
disease examination.  If such reports exist, they should be 
associated with the claims file.  

After the January 2007 hearing, the veteran submitted an 
October 2006 letter from Ear, Nose, & Throat Consultants of 
Nevada, in which J.H. III, M.D, stated that the veteran, who 
is his patient, has a long-standing history of dizziness.  
Dr. J.H. stated that the veteran's history included noise 
exposure of significance to artillery as well as severe 
respiratory tract infection in service.  He also noted that 
the veteran has complaints of tinnitus and hearing loss, the 
latter of which was confirmed on audiometric testing.  Dr. 
J.H. also stated that testing showed some asymmetry of 
calorics to a borderline significance.  Dr. J.H. stated he 
therefore felt the veteran's complaints, in all likelihood, 
stemmed from the period of his active duty.  

It does not appear that Dr. J.H. had before him the veteran's 
complete medical records, including his service medical 
records.  In order to facilitate its decision regarding 
entitlement to service connection for positional vertigo on a 
direct or secondary basis, it is the judgment of the Board 
that the veteran should be provided a new VA examination and 
that a medical opinion based on the entire record should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any addendum report and/or medical 
opinion prepared by the VA physician who 
conducted the VA ear diseases examination 
in August 2006.  

Obtain and associate with the claims file 
VA medical records, including but not 
limited, to outpatient records from his 
primary care physician and any audiology 
records and/or ear, nose, and throat 
consultation reports or clinic records, 
dated from August 2006 to the present.  

2.  Contact the veteran and request that 
he submit any evidence in his possession 
and not submitted previously that 
pertains to his claim for service 
connection for positional vertigo, to 
include as secondary to his service-
connected bilateral hearing loss or 
tinnitus.  

3.  Then, arrange for a VA examination by 
an appropriate specialist to determine 
the nature and etiology of any current 
vertigo.  All indicated studies should be 
performed.  After clinical examination, 
completion of any indicated studies, and 
review of the record, including the 
veteran's service medical records and 
post-service medical evidence, the 
examiner is requested to provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current vertigo had its onset in 
service or is causally related to any 
incident of service, including a claimed 
head injury or claimed respiratory 
infection in service.  In addition, and 
again with complete rationale, the 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or higher) that any current vertigo was 
caused or has been chronically worsened 
by the veteran's service-connected 
bilateral hearing loss or his service-
connected tinnitus.  

That the claims file was available for 
review of pertinent documents should be 
noted in the examination report.  

4.  Thereafter, readjudicate entitlement 
to service connection for positional 
vertigo, to include as secondary to 
bilateral hearing loss and/or tinnitus.  
If the claim remains denied, issue an 
appropriate supplemental statement of the 
case (SSOC) that addresses all evidence 
added to the record since the most recent 
SSOC, which was issued in November 2006.  
The veteran and his representative should 
be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


